Citation Nr: 1402864	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  05-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the lower left extremity manifested by pain and stiffness in joints and swelling and cramps, to include as due to herbicide exposure.  

2.  Entitlement to service connection for arthralgia of the lumbosacral area, claimed as secondary to a left lower extremity disability, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970.  

This matter initially came before the Board of Veterans Appeal (Board) on appeal from a January 2004 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in December 2007.  The Board remanded the issues currently on appeal for additional development in February 2008, August 2009 and May 2011.  

By rating action in July 2013, the RO granted entitlement to nonservice-connected pension.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  Arthralgia of the lumbosacral area was not present in service or until many years thereafter, and there is no competent evidence that any current lumbosacral spine disability is causally or etiologically related to service, to include the Veteran's presumed herbicide exposure.  

2.  A disability of the lower left extremity was not present in service or until many years thereafter, and there is no competent evidence that any current disability of the lower left extremity is causally or etiologically related to service, to include the Veteran's presumed herbicide exposure, or is otherwise aggravated by a service-connected disability.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by arthralgia of the lumbosacral area due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The Veteran does not have a disability of the lower left extremity due to disease or injury which was incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not causally or etiologically related to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and June 2003, and February 2008.  Although the most recent letter was not sent prior to initial adjudication of his claim, this is not prejudicial to the Veteran, as the claims were readjudicated and a supplemental statement of the case (SSOC) was promulgated, most recently in July 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records, including records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and testified at a hearing before the undersigned at the RO in December 2007.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the December 2007 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In this case, while the undersigned VLJ did not discuss the bases of the prior determinations, the VLJ asked specific questions directed at identifying any pertinent evidence not currently associated with the claims and subsequently remanded the appeal to attempt to obtain any outstanding evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Further, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC provided additional VCAA notice, associated all available treatment records with the Veteran's files and obtained an adequate medical examination and opinion.  As such, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2013).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

The applicable criteria provide that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. § 3.307(a) (2013).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at section 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Acute and sub-acute peripheral neuropathy is among the diseases listed in 38 C.F.R. § 3.309(e).  However, Note 2 of 38 C.F.R. § 3.309(e) states that for purposes of that section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends, in essence, that the disabilities for which he seeks service connection, vis-à-vis, a low back disability manifested by arthralgia and a left lower extremity disability manifested by pain, stiffness, cramping and swelling are due to an injury suffered in service when a 55 gallon drum fell on his left leg and ankle.  The Veteran testified that other than some residual pain after the initial injury, he had no further problems with his left lower extremity until sometime in the 1980's, and believes that he subsequently developed low back problems due to an altered gait from favoring his left leg.  In his notice of disagreement, received in February 2004, the Veteran alleged that his disabilities were due to in-service herbicide exposure.  However, he did not offer any testimony on this theory of entitlement at the hearing or at any other time during the pendency of this appeal.  

Regarding the Veteran's hearing testimony, while he is competent to describe his experiences and symptoms, the etiology of his current disabilities may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The STRs showed that the Veteran was seen on sick call after a 55 gallon drum "rolled" on his left ankle in January 1970.  X-ray studies of the left ankle were negative and the assessment was contusion.  The STRs showed no further treatment for any left ankle problems, and no complaints, treatment, abnormalities or diagnosis for any low back or other left lower extremity problems in service.  

When examined by VA in June 1970, the Veteran reported a history of a left ankle injury in service, but said that he had been symptom free since the injury.  On examination, the Veteran had full range of motion and there was no evidence of tenderness or deformity in the left ankle.  

VA medical records showed that the Veteran was treated for multiple joint pains, primarily involving his upper extremities and cervical and lumbosacral spine on numerous occasions beginning in June 2003.  A VA x-ray study in June 2003 showed spondylosis with a large anterior spur in the lumbosacral region and soft tissue swelling in his hands.  

On a VA general examination in August 2003, the Veteran reported pain in his hands, arms and lower back, and said that he was told he may have rheumatoid arthritis.  The diagnoses included arthralgia of the hands, arms, and lumbosacral spine, and no evidence of arthritis.  

Additional VA medical records showed treatment for pain in his left hip and shoulders in April 2006.  When seen by VA in February 2005, the Veteran reported a history of left hip pain for the past year.  Additional diagnostic studies, including x-rays, CT and bone scans in April 2007, revealed aseptic necrosis in the left hip and osteoarthritis in the right hip.  The VA records did not show any complaints, treatment or findings for any specific abnormalities in the left lower extremity other than the left hip.  

At the direction of the May 2011 Board remand, the Veteran was examined by VA in July 2011, to determine the nature and etiology of his low back, left hip and left lower extremity problems.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported that he started having left hip pain and now had intermittent left ankle pain; he denied any left knee pain.  On examination, other than some pain and stiffness in the left ankle and decreased dorsiflexion, bilaterally, there was no objective evidence of a left ankle disability.  There was no deformity, give way, instability, weakness, incoordination, dislocation or subluxation, effusion, inflammation or episodes of locking.  There was no tendon abnormality or angulation of the ankle and no objective evidence of pain or additional limitation of motion on repetitive motion of the left ankle.  The examiner indicated that the Veteran's left ankle had no effect on his usual daily activities.  X-ray studies (three views) of the left ankle showed no evidence of fracture, subluxation or significant degenerative abnormalities, and the joint spaces and soft tissues were unremarkable.  The diagnoses included aseptic necrosis of the left hip, mild degenerative arthrosis in the right hip, and degenerative arthrosis of the lumbar spine.  The examiner stated that there was no significant disorder of the left ankle found on examination.  

In the instant case, while the Veteran contends that service connection should be established for a disability of the left lower extremity manifested by pain, joint stiffness, swelling and camps, and a low back disability due to a left ankle injury in service, the objective evidence of record does not show that he has any residuals of the in-service ankle injury or a left ankle disability at present.  The left ankle contusion in service was acute and transitory and resolved without residual disability as evidence by the Veteran's statements on VA examination several months after his discharge from service and the absence of any objective evidence of a current disability.  

While the Veteran believes that his current symptoms involving his left lower extremity and lumbosacral spine are related to an injury in service, he has not present any competent or probative medical evidence to support his assertions.  The evidence in this case, showed treatment for multiple joint pains beginning 2003, initially involving primarily his upper extremities and his cervical and lumbar spine.  The evidence showed the Veteran first complained of left hip pain in April 2006, and that when seen by VA in February 2007, he reported that it had been present for a year.  

The Board has considered the Veteran's testimony concerning the onset of his low back and left lower extremity problems but finds that his allegations were not only vague and ambiguous, but somewhat inconsistent with the objective evidence of record.  As to the description of his initial injury, the Veteran testified that he tripped and fell on the ground while unloading 55 gallon drums that weight 300 to 400 pounds each, and that one of the drum fell on his left leg and ankle.  However, the STRs showed that the barrel "rolled" over his ankle.  The Veteran's attempt to embellish the nature of his injury and his vague statements concerning the onset of his low back and left lower extremity symptoms, i.e., "in the 80's" raises questions as to his ability to provide accurate and reliable historical information.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

With regard to the Veteran's claim for a left lower extremity and low back disability  based on presumptive diseases due to herbicide exposure, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  The disabilities for which the Veteran seeks to establish service connection for are not one of the listed diseases for which presumptive service connection may be granted.  According, there is no basis for a favorable disposition of the Veteran's claims of service connection for arthralgia of the lumbosacral and a disability of the lower left extremity manifested by pain, stiffness, swelling and cramps due to herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

As there was no evidence of a left ankle disability in service or at anytime subsequent thereto, no evidence of arthritis within one year of discharge from service, and no competent evidence relating any current claimed left lower extremity or low back disability to service or the left ankle injury in service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection for a back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  




ORDER

Service connection for a disability of the lower left extremity manifested by pain and stiffness in joints and swelling and cramps is denied.  

Service connection for arthralgia of the lumbosacral area is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


